Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”)
is made as of December 24, 2010 between Stephen L. Green (“Executive”) and SL
Green Realty Corp., a Maryland corporation with its principal place of business
at 420 Lexington Avenue, New York, New York 10170 (the “Employer”) and amends in
its entirety and completely restates that certain employment agreement between
Executive and the Employer dated as of August 20, 2002.

 

1.               Term.  The term of this Agreement shall commence on the date
first above written and, unless earlier terminated as provided in Section 6
below, shall terminate on December 31, 2011 (the “Current Term”); provided,
however, that Sections 4 and 8 (and any enforcement or other procedural
provisions hereof affecting Sections 4 and 8) hereof shall survive the
termination of this Agreement as provided therein. The Current Term shall
automatically be extended for successive one-year periods (each, a “Renewal
Term”), unless either party gives the other party at least six months’ prior
written notice of non-renewal; provided that, with respect to the first Renewal
Term that occurs after a Change-in-Control and would otherwise extend beyond the
date that is 18 months after the Change-in-Control, either party may elect for
such Renewal Term to end on the date that is 18 months and one day after the
Change-in-Control by giving the other party written notice at least six months
prior to the scheduled commencement of such Renewal Term.  The period of
Executive’s employment hereunder consisting of the Current Term and all Renewal
Terms, if any, is herein referred to as the “Employment Period.” Subject to
Section 6 and unless specified otherwise by the party electing not to renew this
Agreement, Executive’s employment with the Employer shall terminate immediately
after the expiration of the Employment Period.  For avoidance of doubt, such
termination will not be deemed to occur during the Employment Period and,
accordingly, Executive will not be entitled to receive any payment or benefits
under Section 7 as a result of or in connection with such termination.

 

2.               Employment and Duties.

 

(a)                                  Duties.  During the Employment Period,
Executive shall be employed in the business of the Employer and its affiliates.
Executive shall serve the Employer as a senior corporate executive and as
Chairman of the Executive Committee of the Board of Directors of the Employer
(the “Board”) and shall have the title Chairman of the Board. Executive’s duties
and authority shall be as set forth in the By-laws of the Employer and as
otherwise established from time to time by the Board, but in all events such
duties shall be commensurate with his position with the Employer.

 

(b)                                 Best Efforts.  Executive agrees to his
employment as described in this Section 2 and agrees to devote substantially all
of his business time and efforts to the performance of his duties under this
Agreement, except as otherwise approved by the Board; provided, however, that
nothing herein shall be interpreted to preclude Executive, so long as there is
no material interference with his duties hereunder, from (i) participating as an
officer or director of, or advisor to, any charitable or other tax exempt
organizations or otherwise engaging in charitable, fraternal or trade group
activities; (ii) investing and managing his assets as an investor in other
entities or business ventures; provided that he performs no management or
similar role (or, in the case of investments other than those in entities or
business ventures engaged in the Business (as defined in Section 8), he performs
a management role comparable to the role that a

 

--------------------------------------------------------------------------------


 

significant limited partner would have, but performs no day-to-day management or
similar role) with respect to such entities or ventures and such investment does
not violate Section 8 hereof; and provided, further, that, in any case in which
another party involved in the investment has a material business relationship
with the Employer, Executive shall give prior written notice thereof to the
Board; or (iii) serving as a member of the board of directors of a for-profit
corporation with the approval of the Board.

 

(c)                                  Travel.  In performing his duties
hereunder, Executive shall be available for all reasonable travel as the needs
of the Employer’s business may require. Executive shall be based in the
metropolitan area of New York City.

 

3.               Compensation and Benefits.  In consideration of Executive’s
services hereunder, the Employer shall compensate Executive as provided in this
Agreement.

 

(a)                                  Base Salary.  The Employer shall pay
Executive an aggregate minimum annual salary at the rate of $600,000 per annum
with respect to the fiscal year ended December 31, 2010 and an aggregate minimum
annual salary at the rate of $750,000 per annum from January 1, 2011 through the
end of the Employment Period (“Base Salary”). Base Salary shall be payable
bi-weekly in accordance with the Employer’s normal business practices and shall
be reviewed by the Board or Compensation Committee of the Board at least
annually. In no event shall Executive’s Base Salary in effect at a particular
time be reduced without his prior written consent.

 

(b)                                 Incentive Compensation/Bonuses.  In addition
to Base Salary, Executive shall be eligible for and shall receive, upon approval
of the Board or Compensation Committee of the Board, such discretionary annual
bonuses as the Employer, in its sole discretion, may deem appropriate to reward
Executive for job performance. In addition, Executive shall be eligible to
participate in any other bonus or incentive compensation plans in effect with
respect to senior executive officers of the Employer, as the Board or
Compensation Committee of the Board, in its sole discretion, may deem
appropriate to reward Executive for job performance.  It is expressly understood
that, with respect to the awards made to Executive pursuant to the SL Green
Realty Corp. 2010 Notional Unit Long-Term Compensation Program (the “2010
Outperformance Plan” or the “Outperformance Plan”), the provisions of the
Outperformance Plan, as amended from time to time, and not the provisions of
this Agreement shall govern in accordance with their terms, except: (i) to the
extent the provisions of this Agreement are specifically referred to or
incorporated into the Outperformance Plan and (ii) as specifically provided
otherwise in this Agreement.

 

(c)                                  Stock Options.  As determined by the Board
or Compensation Committee of the Board, in its sole discretion, Executive shall
be eligible to participate in the Employer’s then current Stock Option and
Incentive Plan, which authorizes the grant of stock options and stock awards of
the Employer’s common stock (“Common Stock”) and other equity-based awards or
any successor thereto (any such plan being referred to herein as the “Plan”).

 

(d)                                 Deferred Compensation.  During the
Employment Period, the Employer shall make annual notional contributions of
$150,000, on January 1st of each year, into a deferred compensation account
maintained on behalf of the Executive, with terms as set forth in the form of
Deferred Compensation Agreement attached as Exhibit A hereto.  Executive shall
vest in each

 

2

--------------------------------------------------------------------------------


 

such contribution on December 31st of that year subject to Executive’s continued
employment with the Employer through such date, but subject to acceleration as
set forth herein or in Exhibit A hereto.

 

(e)                                  Post-Change-in-Control Compensation.  If a
Change-in-Control occurs during the Employment Period, then, unless the parties
hereto agree otherwise, for the period from the Change-in-Control through the
end of the Employment Period, in lieu of the compensation set forth in Sections
3(a)-(d) above for such period, the Employer shall pay Executive an amount (the
“Change-in-Control Period Compensation”) during such period in cash at a per
annum rate at least equal to the sum of the following: (i) Executive’s Base
Salary in effect immediately prior to the Change-in-Control (which shall be
considered Executive’s Base Salary for all periods following the
Change-in-Control for purposes of Section 7 below); (ii) the annual cash bonus
earned by Executive for the most recently completed fiscal year prior to the
Change-in-Control for which the amount of the annual cash bonus has been
determined (including any portion of the annual cash bonus paid in the form of
shares of Common Stock, stock units or other equity awards, as determined at the
time of grant by the Compensation Committee of the Board, in its sole
discretion, and reflected in the minutes or consents of the Compensation
Committee of the Board relating to the approval of such equity awards, but
excluding any annual or other equity awards made other than as payment of a cash
bonus) (which shall be considered Executive’s annual cash bonus for all periods
following the Change-in-Control for purposes of Section 7 below); (iii) the
value of any required contributions, notional or otherwise, made by the Employer
during the most recently completed fiscal year prior to the Change-in-Control to
a deferred compensation plan on behalf of Executive, including those made
pursuant to Section 3(d) above (which shall be considered Executive’s annual
deferred compensation contribution for all periods following the
Change-in-Control for purposes of Section 7 below); and (iv) the value of that
portion of Executive’s equity awards (other than grants under the 2010
Outperformance Plan or any future outperformance plan or equity awards that were
granted in lieu of annual cash bonus, as determined at the time of grant by the
Compensation Committee of the Board, in its sole discretion, and reflected in
the minutes or consents of the Compensation Committee of the Board relating to
the approval of such equity awards) that vested during the most recently
completed fiscal year prior to the Change-in-Control.  The value of the equity
awards in the foregoing clause (iv) shall be equal to (A) for all equity awards
that deliver the full value of the underlying securities, the Fair Market Value
of such securities as of the vesting date; (B) for each award of stock options,
that percentage of the grant date fair value of such award which is equal to the
percentage of the award that became so vested; and (C) for all other equity
awards, the Fair Market Value of such awards on the vesting date as determined
by the Compensation Committee of the Board.  For purposes of the foregoing,
“Fair Market Value” of a security on a particular date means (i) if the
securities are then listed on a national securities exchange, the closing sales
price of such security on the principal national securities exchange on which
such securities are listed on such date (or, if such date is not a trading day,
on the last trading day preceding such date ), (ii) if the securities are not
then listed on a national securities exchange but are then traded on an
over-the-counter market, the average of the closing bid and asked prices for
such securities in such over-the-counter market for such date (or, if there were
no sales on such date in such market, on the last preceding date on which there
was a sale of such Shares in such market, as determined by the Compensation
Committee of the Board), or (iii) if the securities are not then listed on a
national securities exchange or traded on an over-the-counter market, such value
as the Compensation Committee of the Board in its discretion may in good faith
determine; provided that, where the securities are so listed or traded, the
Compensation Committee of the Board may

 

3

--------------------------------------------------------------------------------


 

make such discretionary determinations where the Shares have not been traded for
10 trading days.  The Change-in-Control Period Compensation shall be payable
bi-weekly in accordance with the Employer’s normal business practices.  The
Employer, with the consent of Executive, may grant substitute equity awards in
lieu of the component of the Change-in-Control Period Compensation attributable
to the value of Executive’s equity awards as set forth in clause (iv) above.

 

(f)                                    Expenses.  Executive shall be reimbursed
for all reasonable business related expenses incurred by Executive at the
request of or on behalf of the Employer, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Employer. Any expenses incurred during the Employment Period
but not reimbursed by the Employer by the end of the Employment Period, shall
remain the obligation of the Employer to so reimburse Executive.

 

(g)                                 Health and Welfare Benefit Plans. During the
Employment Period, Executive and Executive’s immediate family shall be entitled
to participate in such health and welfare benefit plans as the Employer shall
maintain from time to time for the benefit of senior executive officers of the
Employer and their families, on the terms and subject to the conditions set
forth in such plan. Nothing in this Section shall limit the Employer’s right to
change or modify or terminate any benefit plan or program as it sees fit from
time to time in the normal course of business so long as it does so for all
senior executives of the Employer.

 

(h)                                 Vacations.  Executive shall be entitled to
paid vacations in accordance with the then regular procedures of the Employer
governing senior executive officers.

 

(i)                                     Certain Other Benefits.  During the
Employment Period, the Employer shall provide to Executive such other benefits
as generally made available to other senior executives of the Employer. In
addition, the Employer shall maintain life insurance for the benefit of
Executive’s beneficiaries in a face amount equal to $5,000,000; provided,
however, that such coverage shall only be required if available to the Employer
at reasonable rates; and provided, further, that Executive cooperates as
reasonably requested by the Employer in the Employer’s efforts to obtain such
insurance. If such insurance is not available at reasonable rates, then the
Employer shall provide such coverage on a self-insured basis, at a cost to the
Employer not to exceed the amount Executive would receive upon a termination by
the Employer without Cause (as defined in Section 6(a)(iii) below) within
eighteen (18) months after a Change-in-Control under Section 7(a)(v).

 

(j)                                     Timing of Expense Reimbursement.  All
in-kind benefits provided and expenses eligible for reimbursement under this
Agreement must be provided by the Employer or incurred by Executive during the
time periods set forth in this Agreement. All reimbursements shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred.  The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year.  Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

4

--------------------------------------------------------------------------------


 

4.               Indemnification and Liability Insurance.  The Employer agrees
to indemnify Executive to the fullest extent permitted by applicable law, as the
same exists and may hereafter be amended, from and against any and all losses,
damages, claims, liabilities and expenses asserted against, or incurred or
suffered by, Executive (including the costs and expenses of legal counsel
retained by the Employer to defend Executive and judgments, fines and amounts
paid in settlement actually and reasonably incurred by or imposed on such
indemnified party) with respect to any action, suit or proceeding, whether
civil, criminal, administrative or investigative in which Executive is made a
party or threatened to be made a party, either with regard to his entering into
this Agreement with the Employer or in his capacity as an officer or director,
or former officer or director, of the Employer or any affiliate thereof for
which he may serve in such capacity. The Employer also agrees to secure and
maintain officers and directors liability insurance providing coverage for
Executive. The provisions of this Section 4 shall remain in effect after this
Agreement is terminated irrespective of the reasons for termination.

 

5.               Employer’s Policies.  Executive agrees to observe and comply
with the reasonable rules and regulations of the Employer as adopted by the
Board from time to time regarding the performance of his duties and communicated
to Executive, and to carry out and perform orders, directions and policies
communicated to him from time to time by the Board, so long as same are
otherwise consistent with this Agreement.

 

6.               Termination.  Executive’s employment hereunder may be
terminated under the following circumstances:

 

(a)                                  Termination by the Employer.

 

(i)                                     Death.  Executive’s employment hereunder
shall terminate upon his death.

 

(ii)                                  Disability.  If, as a result of
Executive’s incapacity due to physical or mental illness or disability,
Executive shall have been incapable of performing his duties hereunder even with
a reasonable accommodation on a full-time basis for the entire period of four
consecutive months or any one hundred and twenty (120) days in a 180 day period,
and within thirty (30) days after written Notice of Termination (as defined in
Section 6(d)) is given he shall not have returned to the performance of his
duties hereunder on a full-time basis, the Employer may terminate Executive’s
employment hereunder.

 

(iii)                               Cause.  The Employer may terminate
Executive’s employment hereunder for Cause by a vote of two-thirds or more of
all of the members of the Board (not taking into account Executive as a member
of the Board). For purposes of this Agreement, “Cause” shall mean Executive’s:
(A) engaging in conduct which is a felony; (B) material breach of any of his
obligations under Sections 8(a) through 8(e) of this Agreement; (C) willful
misconduct of a material nature or gross negligence with regard to the Employer
or any of its affiliates; (D) material fraud with regard to the Employer or any
of its affiliates; (E) willful or material violation of any reasonable written
rule, regulation or policy of the Employer applicable to senior executives
unless such a violation is cured within thirty (30) days after written notice of
such violation by the Board; or (F) failure to competently perform his duties
which failure is not cured within thirty (30) days after receiving notice from
the Employer specifically identifying the

 

5

--------------------------------------------------------------------------------


 

manner in which Executive has failed to perform (it being understood that, for
this purpose, the manner and level of Executive’s performance shall not be
determined based on the financial performance (including without limitation the
performance of the stock) of the Employer).  For clarity, conduct shall not be
considered “willful” with respect to any action taken or not taken based on the
advice of the Employer’s inside or outside legal counsel.

 

(iv)                              Without Cause.  Executive’s employment
hereunder may be terminated by the Employer at any time without Cause (as
defined in Section 6(a)(iii) above), by a vote of two-thirds or more of all of
the members of the Board (not taking into account Executive as a member of the
Board), upon written notice to Executive, subject only to the severance
provisions specifically set forth in Section 7.

 

(b)                                 Termination by Executive.

 

(i)                                     Disability.  Executive may terminate his
employment hereunder for Disability within the meaning of
Section 6(a)(ii) above.

 

(ii)                                  With Good Reason. Executive’s employment
hereunder may be terminated by Executive with Good Reason by written notice to
the Board providing at least ten (10) days notice prior to such termination. 
For purposes of this Agreement, termination with “Good Reason” shall mean the
occurrence of one of the following events within sixty (60) days prior to such
termination:

 

(A)                              a material change in duties, responsibilities,
status or positions with the Employer that does not represent a promotion from
or maintaining of Executive’s duties, responsibilities, status or positions as a
senior corporate executive of a publicly traded company (which, with respect to
a termination within 18 months after a Change-in-Control, shall include the
failure of Executive to serve as chairman of the board of directors of the
surviving entity (which shall include the Employer if the Employer is the
surviving entity), or the equivalent position if such entity is not a
corporation, unless Executive is appointed to such position), except in
connection with the termination of Executive’s employment for Cause, disability,
retirement or death;

 

(B)                                a failure by the Employer to pay compensation
when due in accordance with the provisions of Section 3, which failure has not
been cured within twenty (20) business days after the notice of the failure
(specifying the same) has been given by Executive to the Employer;

 

(C)                                a material breach by the Employer of any
provision of this Agreement, which breach has not been cured within thirty (30)
days after notice of noncompliance (specifying the nature of the noncompliance)
has been given by Executive to the Employer;

 

(D)                               the relocation of the Employer’s principal
executive offices or Executive’s own office location to a location which is not
in the metropolitan area of New York City;

 

6

--------------------------------------------------------------------------------


 

(E)                                 a reduction by the Employer in Executive’s
Base Salary to less than the minimum Base Salary set forth in Section 3(a);

 

(F)                                 the failure by the Employer to continue in
effect an equity award program or other substantially similar program under
which Executive is eligible to receive awards;

 

(G)                                a material reduction in Executive’s benefits
under any benefit plan (other than an equity award program) compared to those
currently received (other than in connection with and proportionate to the
reduction of the benefits received by all or most senior executives or
undertaken in order to maintain such plan in compliance with any federal, state
or local law or regulation governing benefits plans, including, but not limited
to, the Employee Retirement Income Security Act of 1974, which shall not
constitute Good Reason for the purposes of this Agreement); or

 

(H)                               the failure by the Employer to obtain from any
successor to the Employer an agreement to be bound by this Agreement pursuant to
Section 15 hereof, which has not been cured within thirty (30) days after the
notice of the failure (specifying the same) has been given by Executive to the
Employer.

 

(iii)                               Without Good Reason.  Executive shall have
the right to terminate his employment hereunder without Good Reason, subject to
the terms and conditions of this Agreement.

 

(c)                                  Definitions.  The following terms shall be
defined as set forth below.

 

(i)                                     A “Change-in-Control” shall be deemed to
have occurred if:

 

(A)                              any Person, together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Securities
Exchange Act of 1934 (the “Exchange Act”)) of such Person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Employer representing 25% or
more of either (1) the combined voting power of the Employer’s then outstanding
securities having the right to vote in an election of the Board (“Voting
Securities”) or (2) the then outstanding shares of all classes of stock of the
Employer (in either such case other than as a result of the acquisition of
securities directly from the Employer); or

 

(B)                                the members of the Board at the beginning of
any consecutive 24-calendar-month period commencing on or after the date hereof
(the “Incumbent Directors”) cease for any reason other than due to death to
constitute at least a majority of the members of the Board; provided that any
director whose election, or nomination for election by the Employer’s
stockholders, was approved by a vote of at least a majority of the Incumbent
Directors, shall be deemed to be an Incumbent Director; or

 

7

--------------------------------------------------------------------------------


 

(C)                                there is consummated (1) any consolidation or
merger of the Employer or any subsidiary that would result in the Voting
Securities of the Employer outstanding immediately prior to such merger or
consolidation representing (either by remaining outstanding or by being
converted into voting securities of the surviving entity) less than 50% of the
total voting power of the voting securities of the surviving entity outstanding
immediately after such merger or consolidation or ceasing to have the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity or (2) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Employer, if the
shareholders of the Employer and unitholders of SL Green Operating Partnership,
L.P. taken as a whole and considered as one class immediately before such
transaction own, immediately after consummation of such transaction, equity
securities and partnership units possessing less than 50 percent of the
surviving or acquiring company and partnership taken as a whole; or

 

(D)                               the stockholders of the Employer shall approve
any plan or proposal for the liquidation or dissolution of the Employer.

 

Notwithstanding the foregoing, a “Change-in-Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Employer which, by reducing the number of
shares of stock or other Voting Securities outstanding, increases (x) the
proportionate number of shares of stock of the Employer beneficially owned by
any Person to 25% or more of the shares of stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any Person to 25% or more of the combined voting power of all then
outstanding Voting Securities; provided, however, that if any Person referred to
in clause (x) or (y) of this sentence shall thereafter become the beneficial
owner of any additional stock of the Employer or other Voting Securities (other
than pursuant to a share split, stock dividend, or similar transaction), then a
“Change-in-Control” shall be deemed to have occurred for purposes of the
foregoing clause (A).

 

(ii)                                  “Person” shall have the meaning used in
Sections 13(d) and 14(d) of the Exchange Act; provided however, that the term
“Person” shall not include (A) Executive or (B) the Employer, any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan of the Employer or any of its
subsidiaries. In addition, no Change-in-Control shall be deemed to have occurred
under clause (i)(A) above by virtue of a “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) becoming a beneficial owner as
described in such clause, if any individual or entity described in clause (A) or
(B) of the foregoing sentence is a member of such group.

 

(d)                                 Notice of Termination.  Any termination of
Executive’s employment by the Employer or by Executive (other than on account of
death) shall be communicated by written Notice of Termination to the other party
hereto in accordance with Section 11 of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall

 

8

--------------------------------------------------------------------------------


 

indicate the specific termination provision in this Agreement relied upon and,
as applicable, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.  Executive’s employment shall terminate as of the
effective date set forth in the Notice of Termination (the “Termination Date”),
which date shall not be more than thirty (30) days after the date of the Notice
of Termination.  For avoidance of doubt, a notice of non-renewal pursuant to
Section 1 shall not be considered a Notice of Termination.

 

7.               Compensation Upon Termination; Change in Control.

 

(a)                                  Termination By Employer Without Cause or By
Executive With Good Reason.  If, during the Employment Period (i) Executive is
terminated by the Employer without Cause pursuant to Section 6(a)(iv) above, or
(ii) Executive shall terminate his employment hereunder with Good Reason
pursuant to Section (6)(b)(ii) above, then the Employment Period shall terminate
as of the Termination Date, Executive shall be entitled to receive his earned
and accrued but unpaid Base Salary on the Termination Date, and Executive shall
also be entitled to the following payments and benefits in lieu of any further
compensation for periods subsequent to the Termination Date, subject, in the
case of the following items, to (1) Executive’s execution of a mutual release
agreement with the Employer in form and substance reasonably satisfactory to
Executive and the Employer, whereby, in general, each party releases the other
from all claims such party may have against the other party (other than
(A) claims against the Employer relating to the Employer’s obligations under
this Agreement, including without limitation, Executive’s rights to
indemnification and D&O insurance coverage and to vested benefits under any
employee benefit plan of the Employer or any affiliate of the Employer in which
Executive participates, and certain other specified agreements arising in
connection with or after Executive’s termination, including, without limitation,
Employer’s obligations hereunder to provide severance payments and benefits and
accelerated vesting of equity awards and (B) claims against Executive relating
to or arising out of any act of fraud, intentional misappropriation of funds,
embezzlement or any other action with regard to the Employer or any of its
affiliated companies that constitutes a felony under any federal or state
statute committed or perpetrated by Executive during the course of Executive’s
employment with the Employer or its affiliates, in any event, that would have a
material adverse effect on the Employer, or any other claims that may not be
released by the Employer under applicable law) (the “Release Agreement”), which
the Employer shall execute within five (5) business days after such execution by
Executive, and (2) the effectiveness and irrevocability of the Release Agreement
with respect to Executive within thirty (30) days after the Termination Date
(with the 30th day after the Termination Date being referred to herein as the
“Release Effectiveness Date”):

 

(i)                                     Promptly following the Release
Effectiveness Date, but no later than the regular payroll payment date for the
period in which the Release Effectiveness Date occurs (the “Payment Date”),
Executive shall receive a prorated annual cash bonus equal to (A) the average of
the annual cash bonuses (including any portion of the annual cash bonus paid in
the form of shares of Common Stock, stock units or other equity awards, as
determined at the time of grant by the Compensation Committee of the Board, in
its sole discretion, and reflected in the minutes or consents of the
Compensation Committee of the Board relating to the approval of such equity
awards, but excluding any annual or other equity awards made other than as
payment of a cash bonus) earned by Executive in respect of the two most recently
completed fiscal years for which the

 

9

--------------------------------------------------------------------------------


 

amount of the annual cash bonus has been determined (the “Average Annual Cash
Bonus”) multiplied by (B) a fraction, the numerator of which is the number of
days in the fiscal year in which Executive’s employment terminates through the
Termination Date (and the number of days in the prior fiscal year, in the event
that Executive’s annual cash bonus for such year had not been determined as of
the Termination Date) and the denominator of which is 365.

 

(ii)                                  Executive shall receive as severance pay,
in a single payment on the Payment Date, an amount in cash equal to the sum of
(A) the Executive’s average annual Base Salary in effect during the twenty-four
(24) months immediately prior to the Termination Date (the “Average Annual Base
Salary”), (B) the Average Annual Cash Bonus and (C) the Executive’s average
annual deferred compensation contribution for the twenty-four (24) months
immediately prior to the Termination Date, calculated based on the cash value of
the annual deferred compensation contributions as of the dates of such
contributions (the “Average Annual Deferred Compensation”).

 

(iii)                               Executive shall continue to receive all
benefits described in Section 3(f) existing on the Termination Date for a period
of twelve (12) months after the Termination Date, subject to the terms and
conditions upon which such benefits may be offered to continuing senior
executives from time to time.  For purposes of the application of such benefits,
Executive shall be treated as if he had remained in the employ of the Employer
with a Base Salary at the rate in effect on the date of termination. 
Notwithstanding the foregoing, (A) nothing in this Section 7(a)(iii) shall
restrict the ability of the Employer to amend or terminate the plans and
programs governing the benefits described in Section 3(f) from time to time in
its sole discretion so long as it does so for all senior executives of the
Employer, and (B) the Employer shall in no event be required to provide any
benefits otherwise required by this Section 7(a)(iii) after such time as
Executive becomes entitled to receive benefits of the same type from another
employer or recipient of Executive’s services (such entitlement being determined
without regard to any individual waivers or other similar arrangements).

 

(iv)                              Any unvested shares of restricted stock,
restricted stock units or other equity-based awards (i.e., shares, units or
other awards then still subject to restrictions under the applicable award
agreement) granted to Executive by the Employer and any unvested deferred
compensation contribution made pursuant to Section 3(d) above shall not be
forfeited on the Termination Date and shall become vested (i.e., free from such
restrictions), and any unexercisable or unvested stock options granted to
Executive by the Employer shall not be forfeited on the Termination Date and
shall become vested and exercisable, on the Release Effectiveness Date.  Any
unexercised stock options granted to Executive by the Employer shall remain
exercisable until the second January 1 to follow the Termination Date or, if
earlier, the expiration of the initial applicable term stated at the time of the
grant.  In addition, the Employer shall pay Executive any tax gross-up payments
owed pursuant to the terms of any such equity award.  For avoidance of doubt,
the provisions of this Section 7(a)(iv) shall not apply to grants made under the
Outperformance Plan, which shall be governed by its terms as in effect from time
to time.

 

10

--------------------------------------------------------------------------------


 

(v)                                 In the event such termination occurs in
connection with or within eighteen (18) months after a Change-in-Control, then,
in addition to the payments and benefits set forth above (or, as specifically
cited below, in lieu of such payments and benefits): (A) in lieu of the
severance payment set forth in Section 7(a)(ii), Executive shall receive as
severance pay, in a single payment on the Release Effectiveness Date, an amount
in cash equal to three (3) times the sum of (I) the Average Annual Base Salary,
(II) the Average Annual Cash Bonus and (III) the Average Annual Deferred
Compensation, (B) the continuation of benefits provided for in the first
sentence of Section 7(a)(iii) above shall be extended from twelve (12) months to
twenty-four (24) months, but shall otherwise be subject to the terms of
Section 7(a)(iii) and (C) neither Executive nor the Employer shall be required
to execute the Release Agreement and all references throughout to the Release
Effectiveness Date shall refer to the Termination Date.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(a) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(b)                                 Termination By the Employer For Cause or By
Executive Without Good Reason.  If, during the Employment Period, (i) Executive
is terminated by the Employer for Cause pursuant to Section 6(a)(iii) above, or
(ii) Executive voluntarily terminates his employment hereunder without Good
Reason pursuant to Section 6(b)(iii) above, then the Employment Period shall
terminate as of the Termination Date and Executive shall be entitled to receive
his earned and accrued but unpaid Base Salary on the Termination Date, but, for
avoidance of doubt, shall not be entitled to any annual cash bonus for the year
in which the termination occurs, severance payment, continuation of benefits or
acceleration of vesting or extension of exercise period of any equity awards,
except as otherwise provided in the documentation applicable to such equity
awards.  Other than as may be provided under Section 4 or as expressly provided
in this Section 7(b) or Section 7(e), the Employer shall have no further
obligations hereunder following such termination.

 

(c)                                  Termination by Reason of Death.  If
Executive’s employment terminates due to his death during the Employment Period,
Executive’s estate (or a beneficiary designated by Executive in writing prior to
his death) shall be entitled to the following payments and benefits:

 

(i)                                     On the Termination Date, Executive’s
estate (or a beneficiary designated by Executive in writing prior to his death)
shall receive an amount equal to any earned and accrued but unpaid Base Salary
and a prorated annual cash bonus (equal to the Average Annual Cash Bonus
multiplied by a fraction, the numerator of which is the number of days in the
fiscal year in which Executive’s employment terminates through the date of
Executive’s death (and the number of days in the prior fiscal year, in the event
that Executive’s annual cash bonus for such year had not been determined as of
the date of Executive’s death) and the denominator of which is 365); provided
that the amount of any prorated annual cash bonus payable hereunder shall be
reduced dollar-for-dollar by the amount received by Executive’s beneficiaries
under the life insurance (or self-insurance) provided pursuant to the second and
third sentences of Section 3(h).

 

11

--------------------------------------------------------------------------------


 

(ii)                                  Executive’s estate (or a beneficiary
designated by Executive in writing prior to his death) shall be credited with
twenty-four (24) months after termination under any provisions governing
restricted stock, restricted stock units, options or other equity-based awards
granted to Executive by the Employer relating to the vesting or initial
exercisability thereof, and, if such twenty-four (24) months of credit would
fall within a vesting period, a pro rata portion of the unvested shares of
restricted stock, restricted stock units or other equity-based awards granted to
Executive by the Employer that otherwise would have become vested upon the
conclusion of such vesting period (assuming, if applicable, the attainment of
any required performance goals) shall become vested on the date of Executive’s
termination due to his death, and a pro rata portion of the unexercisable stock
options granted to Executive by the Employer that otherwise would have become
exercisable upon the conclusion of such vesting period (assuming, if applicable,
the attainment of any required performance goals) shall become exercisable on
the date of Executive’s termination due to such death; provided that any
unvested or unexercisable restricted stock, restricted stock units, options or
other equity-based awards that were granted as payment of a cash bonus, as
determined at the time of grant by the Compensation Committee of the Board, in
its sole discretion, and reflected in the minutes or consents of the
Compensation Committee of the Board relating to the approval of such equity
awards, shall become fully vested and exercisable on the date of Executive’s
death.  In addition, any unvested deferred compensation contribution made
pursuant to Section 3(d) above shall become fully vested upon the date of
Executive’s death.  In addition, the Employer shall pay to Executive’s estate or
to a beneficiary designated by Executive in writing prior to his death any tax
gross-up payments owed pursuant to the terms of any such equity award with
respect to any shares of restricted stock or restricted stock units that vest on
Executive’s death. For avoidance of doubt, the provisions of this
Section 7(c)(ii) shall not apply to (1) grants made under the Outperformance
Plan, which shall be governed by its terms as in effect from time to time and
(2) option grants made under the SL Green Realty Corp. Amended 1997 Stock Option
and Incentive Plan, as amended March 2002 (the “1997 Plan”) and the SL Green
Realty Corp. Second Amended and Restated 2005 Stock Option and Incentive Plan,
as amended (the “2005 Plan”), which such options shall become fully vested and
exercisable on the date of Executive’s termination due to such death in
accordance with their terms as currently in effect.  Furthermore, upon such
death, any vested unexercised stock options granted to Executive by the Employer
shall remain vested and exercisable until the earlier of (A) the date on which
the term of such stock options otherwise would have expired, or (B) the second
January 1 after the date of Executive’s termination due to his death.

 

Notwithstanding the foregoing, Executive shall only be entitled to receive the
vesting credit, payments and other benefits set forth in Section 7(c)(ii) above
and any accelerated vesting or other benefits under the Outperformance Plan, the
1997 Plan or the 2005 Plan to the extent that the aggregate Value of such
vesting credit, payments and other benefits and any other such accelerated
vesting or benefits, on the date of Executive’s death, exceeds the amount
payable to Executive’s beneficiaries under the life insurance (or
self-insurance) provided pursuant to the second and third sentences of
Section 3(h) (the amount of such excess Value being referred to as the “Excess
Value”). For purposes of the foregoing, “Value,” on a particular date, shall
mean (A) for options which become vested, the product of the number of options
multiplied by the excess, if any, the Fair Market Value (as defined below) of
the Common Stock as of such date

 

12

--------------------------------------------------------------------------------


 

over the exercise price of the option, (B) for restricted stock, restricted
stock units, stock units made as a deferred compensation contribution pursuant
to Section 3(d) or other equity awards that deliver the full value of the
underlying securities which become vested, the Fair Market Value of such
securities as of such date, and (C) for all other equity awards that become
vested, the Fair Market Value of such awards as of such date as determined by
the Compensation Committee.  In the event Excess Value exists upon a termination
of Executive’s employment pursuant to this Section 7(c), then each of the
vesting credit, payments and other benefits set forth in Section 7(c)(ii) above
and any accelerated vesting or other benefits under the Outperformance Plan, the
1997 Plan or the 2005 Plan that Executive’s estate (or a beneficiary designated
by Executive in writing prior to his death) would otherwise be entitled to
pursuant to Section 7(c)(ii), the Outperformance Plan, the 1997 Plan or the 2005
Plan shall be pro rated based on a percentage equal to (A) the Excess Value
divided by (B) the aggregate Value of all vesting credit, payments and other
benefits and any accelerated vesting or other benefits that Executive’s estate
(or a beneficiary designated by Executive in writing prior to his death) would
be entitled to pursuant to Section 7(c)(ii) or the Outperformance Plan, the 1997
Plan or the 2005 Plan if no limitations on such amounts applied.  Other than as
may be provided under Section 4 or as expressly provided in this Section 7(c),
the Employer shall have no further obligations hereunder following such
termination. For purposes of the foregoing, “Fair Market Value” of a security on
a particular date means (i) if the securities are then listed on a national
securities exchange, the closing sales price of such security on the principal
national securities exchange on which such securities are listed on such date
(or, if such date is not a trading day, on the last trading day preceding such
date ), (ii) if the securities are not then listed on a national securities
exchange but are then traded on an over-the-counter market, the average of the
closing bid and asked prices for such securities in such over-the-counter market
for such date (or, if there were no sales on such date in such market, on the
last preceding date on which there was a sale of such Shares in such market, as
determined by the Compensation Committee of the Board), or (iii) if the
securities are not then listed on a national securities exchange or traded on an
over-the-counter market, such value as the Compensation Committee of the Board
in its discretion may in good faith determine; provided that, where the
securities are so listed or traded, the Compensation Committee of the Board may
make such discretionary determinations where the Shares have not been traded for
10 trading days.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(c) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(d)                                 Termination by Reason of Disability.  In the
event that Executive’s employment terminates during the Employment Period due to
his disability as defined in Section 6(a)(ii) above, Executive shall be entitled
to receive his earned and accrued but unpaid Base Salary on the Termination Date
and Executive shall be entitled to the following payments and benefits in lieu
of any further compensation for periods subsequent to the Termination Date,
subject to (1) Executive’s execution of the Release Agreement, which Release
Agreement the Employer shall execute within five (5) business days after such
execution by Executive, and (2) the effectiveness and irrevocability of the
Release Agreement with respect to Executive within thirty (30) days after the
Termination Date:

 

(i)                                     On the Payment Date, Executive shall
receive a prorated annual cash bonus equal to the Average Annual Cash Bonus
multiplied by a fraction, the

 

13

--------------------------------------------------------------------------------


 

numerator of which is the number of days in the fiscal year in which Executive’s
employment terminates through the Termination Date (and the number of days in
the prior fiscal year, in the event that Executive’s annual cash bonus for such
year had not been determined as of the Termination Date) and the denominator of
which is 365.

 

(ii)                                  Executive shall receive as severance pay,
in a single payment on the Payment Date, an amount in cash equal to the sum of
(A) the Average Annual Base Salary, (B) the Average Annual Cash Bonus and
(C) the Average Annual Deferred Compensation.

 

(iii)                               Executive shall continue to receive all
benefits described in Section 3(f) existing on the Termination Date for a period
of thirty-six (36) months after the Termination Date, subject to the terms and
conditions upon which such benefits may be offered to continuing senior
executives from time to time.  For purposes of the application of such benefits,
Executive shall be treated as if he had remained in the employ of the Employer
with a Base Salary at the rate in effect on the date of termination. 
Notwithstanding the foregoing, (A) nothing in this Section 7(d)(iii) shall
restrict the ability of the Employer to amend or terminate the plans and
programs governing the benefits described in Section 3(f) from time to time in
its sole discretion so long as it does so for all senior executives of the
Employer, and (B) the Employer shall in no event be required to provide any
benefits otherwise required by this Section 7(d)(iii) after such time as
Executive becomes entitled to receive benefits of the same type from another
employer or recipient of Executive’s services (such entitlement being determined
without regard to any individual waivers or other similar arrangements).

 

(iv)                              Executive shall be credited with twenty-four
(24) months of service after termination under any provisions governing
restricted stock, restricted stock units, options or other equity-based awards
granted to Executive by the Employer relating to the vesting or initial
exercisability thereof and, if such twenty-four (24) months of credit would fall
within a vesting period, a pro rata portion of the unvested shares of restricted
stock, restricted stock units or other equity-based awards granted to Executive
by the Employer that otherwise would have become vested upon the conclusion of
such vesting period (assuming, if applicable, the attainment of any required
performance goals) shall become vested on the Release Effectiveness Date, and a
pro rata portion of the unvested or unexercisable stock options granted to
Executive by the Employer that otherwise would have become vested or exercisable
upon the conclusion of such vesting period (assuming, if applicable, the
attainment of any required performance goals) shall become vested and
exercisable on the Release Effectiveness Date; provided that any unvested or
unexercisable restricted stock, restricted stock units, options or other
equity-based awards that were granted as payment of a cash bonus, as determined
at the time of grant by the Compensation Committee of the Board, in its sole
discretion, and reflected in the minutes or consents of the Compensation
Committee of the Board relating to the approval of such equity awards shall
become fully vested and exercisable on the Release Effectiveness Date.  Any
vested unexercised stock options granted to Executive by the Employer shall
remain vested and exercisable until the earlier of (A) the date on which the
term of such stock options otherwise would have expired, or (B) the second
January 1 after the Termination Date.  In addition, any unvested deferred
compensation contribution made pursuant to Section 3(d) above shall become fully
vested upon the

 

14

--------------------------------------------------------------------------------


 

Release Effectiveness Date.  In addition, the Employer shall pay Executive any
tax gross-up payments owed pursuant to the terms of any such equity award with
respect to any shares of restricted stock or restricted stock units that vest on
the Release Effectiveness Date.  For avoidance of doubt, the provisions of this
Section 7(d)(iv) shall not apply to (1) grants made under the Outperformance
Plan, which shall be governed by its terms as in effect from time to time and
(2) option grants made under the 1997 Plan and the 2005 Plan, which such options
shall become fully vested and exercisable on the date of Executive’s termination
due to such disability in accordance with their terms as currently in effect.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(d) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(e)                                  Notwithstanding any of the foregoing
provisions to the contrary and without regard to any release requirement,
Executive (or his estate, as applicable) shall be entitled to (i) receive
payment for any already accrued but unused vacation days and any unreimbursed
expenses already incurred on behalf of the Employer (to the extent consistent
with the Employer’s expense reimbursement policies absent a termination),
(ii) retain any already vested stock options or any other already vested equity
based compensation (subject, in each case, to the terms of the underlying option
or equity award agreement and plan (including, without limitation, any provision
of an option providing for its expiration upon or within a certain number of
days following termination)), and (iii) retain any vested rights in any
401(k) plans in which he participated during his employment, in the case of each
of (i)-(iii) above, as of the Termination Date.  Nothing in this Section 7 shall
be construed to limit any rights Executive may have to elect to continue his
health coverage pursuant to 29 U.S.C. § 1161 et seq. (commonly known as
“COBRA”).

 

(f)                                    Change-in-Control Non-Renewal.  In the
event that the Employment Period ends within 18 months after a Change-in-Control
as a result of the Employer delivering a written notice of non-renewal pursuant
to Section 1 in connection with or following the Change-in-Control, then, upon
the termination of Executive’s employment with the Employer, Executive will be
entitled to receive all the benefits and payments provided for under
Section 7(a) to the same extent as if such termination had been the termination
of Executive during the Employment Period by the Employer without Cause pursuant
to Section 6(a)(iv) within 18 months after a Change-in-Control, except that, for
purposes of determining the amount of the Average Annual Base Salary, the
Average Annual Cash Bonus and the Average Annual Deferred Compensation, the
Termination Date will be deemed to be the last day of the Employment Period.

 

8.               Confidentiality; Prohibited Activities.  Executive and the
Employer recognize that due to the nature of his employment and relationship
with the Employer, Executive has access to and develops confidential business
information, proprietary information, and trade secrets relating to the business
and operations of the Employer. Executive acknowledges that (i) such information
is valuable to the business of the Employer, (ii) disclosure to, or use for the
benefit of, any person or entity other than the Employer, would cause
irreparable damage to the Employer, (iii) the principal businesses of the
Employer are the acquisition, development, management, leasing or financing of
any office real estate property, including without limitation the origination of
first-mortgage and mezzanine debt or preferred equity financing for real estate
projects, located in the New York City metropolitan area (collectively, the
“Business”), and

 

15

--------------------------------------------------------------------------------


 

(iv) the Employer is one of the limited number of persons who have developed a
business such as the Business. Executive further acknowledges that his duties
for the Employer include the duty to develop and maintain client, customer,
employee, and other business relationships on behalf of the Employer; and that
access to and development of those close business relationships for the Employer
render his services special, unique and extraordinary. In recognition that the
goodwill and business relationships described herein are valuable to the
Employer and that loss of or damage to those relationships would destroy or
diminish the value of the Employer, and in consideration of the compensation
(including severance) arrangements hereunder, and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged by
Executive, Executive agrees as follows:

 

(a)                                  Confidentiality.  During the term of this
Agreement (including any renewals), and at all times thereafter, Executive shall
maintain the confidentiality of all confidential or proprietary information of
the Employer (“Confidential Information”), and, except in furtherance of the
business of the Employer or as specifically required by law or by court order,
he shall not directly or indirectly disclose any such information to any person
or entity; nor shall he use Confidential Information for any purpose except for
the benefit of the Employer. For purposes of this Agreement, “Confidential
Information” includes, without limitation: client or customer lists, identities,
contacts, business and financial information (excluding those of Executive prior
to employment with Employer); investment strategies; pricing information or
policies, fees or commission arrangements of the Employer; marketing plans,
projections, presentations or strategies of the Employer; financial and budget
information of the Employer; new personnel acquisition plans; and all other
business related information which has not been publicly disclosed by the
Employer. This restriction shall apply regardless of whether such Confidential
Information is in written, graphic, recorded, photographic, data or any
machine-readable form or is orally conveyed to, or memorized by, Executive.  For
the avoidance of doubt, Section 8(a) shall not interfere with Executive’s rights
to retain copies of any documents or data relating to Executive’s compensation
and benefits (including, without limitation, copies of this Employment
Agreement, and side letters and any documents relating to any of Executive’s
equity based award rights or other compensation and benefits) and/or discuss
same with Executive’s advisors or immediate family (in each case, on a
confidential basis).

 

(b)                                 Prohibited Activities.  Because Executive’s
services to the Employer are essential and because Executive has access to the
Employer’s Confidential Information, Executive covenants and agrees that, so
long as the Employer has not materially breached its obligations to Executive
under this Agreement (or, in the event such breach has occurred, the Employer
has cured such breach or such breach only occurred following a material breach
by Executive of his obligations under this Agreement):

 

(i)                                     during the Employment Period, and
(x) for the 18-month period following the termination of Executive by either
party for any reason other than termination in connection with or within
eighteen (18) months after a Change-in-Control, or (y) for the 6-month period
following the termination of Executive in connection with or within eighteen
(18) months after a Change-in-Control, Executive will not, without the prior
written consent of the Board which shall include the unanimous consent of the
Directors other than any other officer of the Employer, directly or indirectly
(individually, or through or on behalf of another entity as owner, partner,
agent, employee, consultant, or in any other capacity), engage, participate or
assist, as an owner, partner, employee, consultant, director, officer, trustee
or agent, in any element of the

 

16

--------------------------------------------------------------------------------


 

Business, subject, however, to Section 8(c) below; provided, however, that, if
the Employment Period terminates upon or after the scheduled expiration of the
term of this Agreement (including any renewals or extensions) without any early
termination under Section 6, the restrictions of this Section 8(b)(i) shall
apply for one (1) year (rather than eighteen (18) months) following the
termination of Executive’s employment; and provided, further, that if
Executive’s employment terminates for any reason following provision by either
party of written notice of non-renewal of the term of this Agreement as provided
in Section 1 but prior to the date on which such term is scheduled to expire
following provision of such notice, the restrictions of this
Section 8(b)(i) shall apply from the date of such termination through the date
that is one (1) year following the date on which the term of this Agreement was
scheduled to expire immediately prior to such termination; and

 

(ii)                                  during the Employment Period, and during
(x) in the case of clause (A) below, the 30-month period following the
termination of Executive by either party for any reason (including the
expiration of the term of the Agreement) other than a termination in connection
with or within eighteen (18) months after a Change-in-Control that constitutes a
termination either by the Employer without Cause or by Executive with Good
Reason, or (y) the one-year period following such termination in the case of
clause (B) below, Executive will not, without the prior written consent of the
Board which shall include the unanimous consent of the Directors who are not
officers of the Employer, directly or indirectly (individually, or through or on
behalf of another entity as owner, partner, agent, employee, consultant, or in
any other capacity), (A) solicit, encourage, or engage in any activity to induce
any employee of the Employer to terminate employment with the Employer, or to
become employed by, or to enter into a business relationship with, any other
person or entity, or (B) engage in any activity intentionally to interfere with,
disrupt or damage the Business of the Employer, or its relationships with any
client, supplier or other business relationship of the Employer. For purposes of
this subsection, the term “employee” means any individual who is an employee of
or consultant to the Employer (or any affiliate) during the six-month period
prior to Executive’s last day of employment.

 

(c)                                  Other Investments/Activities.
Notwithstanding anything contained herein to the contrary, Executive is not
prohibited by this Section 8 from (i) maintaining his investment in any Option
Property (as such term is defined in Employer’s final prospectus relating to the
Employer’s initial public offering under the caption “The Properties — Assets
Not Being Transferred to the Company”); (ii) making investments expressly
disclosed to the Employer in writing before the date hereof; (iii) making
investments solely for investment purposes and without participating in the
business in which the investments are made, in any entity that engages, directly
or indirectly, in the acquisition, development, construction, operation,
management, financing or leasing of office real estate properties, regardless of
where they are located, if (x) Executive’s aggregate investment in each such
entity constitutes less than one percent of the equity ownership of such entity,
(y) the investment in the entity is in securities traded on any national
securities exchange, and (z) Executive is not a controlling person of, or a
member of a group which controls, such entity; or (iv) making investments, if
such investment is made in (A) assets other than Competing Properties or (B) any
entity other than one that is engaged, directly or indirectly, in the
acquisition, development, construction, operation, management, financing or
leasing of Competing Properties.  For purposes of this Agreement, a

 

17

--------------------------------------------------------------------------------


 

“Competing Property” means an office real estate property:  (i) located outside
of New York City, unless the property (A) is not an appropriate investment
opportunity for the Employer, (B) is not directly competitive with the
Businesses of the Employer and (C) has a fair market value at the time
Executive’s investment is made of less than $25 million, or (ii) located in New
York City.

 

(d)                                 Employer Property.  Executive acknowledges
that all originals and copies of materials, records and documents generated by
him or coming into his possession during his employment by the Employer are the
sole property of the Employer (“Employer Property”). During his employment, and
at all times thereafter, Executive shall not remove, or cause to be removed,
from the premises of the Employer, copies of any record, file, memorandum,
document, computer related information or equipment, or any other item relating
to the business of the Employer, except as required by law or legal process or
in furtherance of his duties under this Agreement. When Executive terminates his
employment with the Employer, or upon request of the Employer at any time,
Executive shall promptly deliver to the Employer all originals and copies of
Employer Property in his possession or control and shall not retain any
originals or copies in any form, except that Executive may retain a copy of his
Rolodex or other similar contact list.  For the avoidance of doubt,
Section 8(d) shall not interfere with Executive’s rights to retain copies of any
documents or data relating to Executive’s compensation and benefits (including,
without limitation, copies of this Employment Agreement, and side letters and
any documents relating to any of Executive’s equity-based award rights or other
compensation and benefits) and/or discuss the same with Executive’s advisors or
immediate family (in each case, on a confidential basis).

 

(e)                                  No Disparagement.  For one (1) year
following termination of Executive’s employment for any reason, Executive shall
not intentionally disclose or cause to be disclosed any negative, adverse or
derogatory comments or information about (i) the Employer and its parent,
affiliates or subsidiaries, if any; (ii) any product or service provided by the
Employer and its parent, affiliates or subsidiaries, if any; or (iii) the
Employer’s and its parent’s, affiliates’ or subsidiaries’ prospects for the
future. For one (1) year following termination of Executive’s employment for any
reason, the Employer shall not disclose or cause to be disclosed any negative,
adverse or derogatory comments or information about Executive. Nothing in this
Section shall prohibit either the Employer or Executive from testifying
truthfully in any legal or administrative proceeding or otherwise truthfully
responding to any other request for information or testimony that Executive is
legally required to respond to, or making any legally required disclosures,
and/or discussing any of the above with the Employer’s legal advisors or
Executive’s legal advisors on a confidential basis.

 

(f)                                    Remedies.  Executive declares that the
foregoing limitations in Sections 8(a) through 8(e) above are reasonable and
necessary for the adequate protection of the business and the goodwill of the
Employer. If any restriction contained in this Section 8 shall be deemed to be
invalid, illegal or unenforceable by reason of the extent, duration or scope
thereof, or otherwise, then the court making such determination shall have the
right to reduce such extent, duration, scope, or other provisions hereof to make
the restriction consistent with applicable law, and in its reduced form such
restriction shall then be enforceable in the manner contemplated hereby. In the
event that Executive breaches any of the promises contained in this Section 8,
Executive acknowledges that the Employer’s remedy at law for damages will be
inadequate and that the Employer will be entitled to specific performance, a
temporary restraining order or preliminary injunction to prevent Executive’s
prospective or continuing breach and to maintain

 

18

--------------------------------------------------------------------------------


 

the status quo. The existence of this right to injunctive relief, or other
equitable relief, or the Employer’s exercise of any of these rights, shall not
limit any other rights or remedies the Employer may have in law or in equity,
including, without limitation, the right to arbitration contained in Section 9
hereof and the right to compensatory and monetary damages. Executive hereby
agrees to waive his right to a jury trial with respect to any action commenced
to enforce the terms of this Agreement.  Executive shall have remedies
comparable to those of the Employer as set forth above in this Section 8(f) if
the Employer breaches Section 8(e).

 

(g)                                 Transition.  Regardless of the reason for
his departure from the Employer, Executive agrees that at the Employer’s sole
costs and expense, for a period of not more than thirty (30) days after
termination of Executive, he shall take all steps reasonably requested by the
Employer to effect a successful transition of client and customer relationships
to the person or persons designated by the Employer, subject to Executive’s
obligations to his new employer.

 

(h)                                 Cooperation with Respect to Litigation. 
During the Employment Period and at all times thereafter, Executive agrees to
give prompt written notice to the Employer of any formally asserted claim
relating to the Employer and to cooperate fully, in good faith and to the best
of his ability with the Employer in connection with any and all pending,
potential or future claims, investigations or actions which directly or
indirectly relate to any action, event or activity about which Executive has or
is reasonably believed by the Employer to have direct material knowledge in
connection with or as a result of his employment by the Employer hereunder,
provided that Executive is not waiving any legal rights he may have. Such
cooperation will include all assistance that the Employer, its counsel or its
representatives may reasonably request, including reviewing documents, meeting
with counsel, providing factual information and material, and appearing or
testifying as a witness; provided, however, that the Employer will reimburse
Executive for all reasonable expenses, including travel, lodging and meals, and
reasonable legal fees and expenses (except to the extent that legal
representation is provided by the Employer at the Employer’s expense) incurred
by him in fulfilling his obligations under this Section 8(h) and, except as may
be required by law or by court order, should Executive then be employed by an
entity other than the Employer, such cooperation will not materially interfere
with Executive’s then current employment or his efforts to obtain new
employment.  In addition, for all time that Executive reasonably expends at the
request of the Employer in cooperating with the Employer pursuant to this
Section 8(h) when Executive is no longer employed by the Employer, the Employer
shall compensate Executive at a per diem rate equal to the sum of (A) Base
Salary in Executive’s last fiscal year of employment during the Employment
Period plus (B) Executive’s actual annual cash bonus for the last full fiscal
year of employment during the Employment Period for which such a bonus was
determined, divided by 220; provided that Executive’s right to such compensation
shall not apply to time spent in activities that could have been compelled
pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials.

 

(i)                                     Survival.  The provisions of this
Section 8 and any other provisions relating to the enforcement thereof shall
survive termination of Executive’s employment.

 

9.               Arbitration.  Any controversy or claim arising out of or
relating to this Agreement or the breach of this Agreement (other than a
controversy or claim arising under Section 8, to the extent necessary for the
Employer (or its affiliates, where applicable) to avail itself of the rights and
remedies

 

19

--------------------------------------------------------------------------------


 

referred to in Section 8(f)) that is not resolved by Executive and the Employer
(or its affiliates, where applicable) shall be submitted to arbitration in New
York, New York in accordance with New York law and the procedures of the
American Arbitration Association. The determination of the arbitrator(s) shall
be conclusive and binding on the Employer (or its affiliates, where applicable)
and Executive and judgment may be entered on the arbitrator(s)’ award in any
court having jurisdiction.

 

10.         Conflicting Agreements.  Executive hereby represents and warrants
that the execution of this Agreement and the performance of his obligations
hereunder will not breach or be in conflict with any other agreement to which he
is a party or is bound, and that he is not now subject to any covenants against
competition or similar covenants which would affect the performance of his
obligations hereunder.

 

11.         Notices.  All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand and or
sent by prepaid telex, cable or other electronic devices or sent, postage
prepaid, by registered or certified mail or telecopy or overnight courier
service and shall be deemed given when so delivered by hand, telexed, cabled or
telecopied, or if mailed, three (3) days after mailing (one (1) business day in
the case of express mail or overnight courier service), as follows:

 

(a)                                  if to Executive:

 

Stephen L. Green

 

(b)                                 if to the Employer:

 

SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

Attn: General Counsel

 

With a copy to:

 

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts  02109

Attention:  Daniel P. Adams

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 

12.         Amendments.  No amendment, modification or waiver in respect of this
Agreement shall be effective unless it shall be in writing and signed by the
party against whom such amendment, modification or waiver is sought.

 

13.         Severability.  If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any person or circumstances shall be held invalid, illegal or

 

20

--------------------------------------------------------------------------------


 

unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof (or the remaining portion hereof) or the application of such provision to
any other persons or circumstances.

 

14.   Withholding.  The Employer shall be entitled to withhold from any payments
or deemed payments any amount of tax withholding it determines to be required by
law.

 

15.   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Employer may be merged or
which may succeed to its assets or business, provided, however, that the
obligations of Executive are personal and shall not be assigned by him. This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal and legal representatives, executors, administrators, assigns, heirs,
distributees, devisees and legatees.

 

16.   Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other party.

 

17.   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State, without regard to the conflicts
of law principles of such State.

 

18.   Choice of Venue. Subject to the provisions of Section 9, Executive agrees
to submit to the jurisdiction of the United States District Court for the
Southern District of New York or the Supreme Court of the State of New York, New
York County, for the purpose of any action to enforce any of the terms of this
Agreement.

 

19.   Parachutes.

 

(a)   Notwithstanding any other provision of this Agreement, if all or any
portion of the payments and benefits provided under this Agreement (including
without limitation any accelerated vesting and any other payment or benefit
received in connection with a Change-in-Control or the termination of
Executive’s employment), or any other payments and benefits which Executive
receives or is entitled to receive under any plan, program, arrangement or other
agreement, whether from the Employer or an affiliate of the Employer, or any
combination of the foregoing, would constitute an excess “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) (whether or not under an existing plan, arrangement or
other agreement) (each such parachute payment, a “Parachute Payment”), and would
result in the imposition on Executive of an excise tax under Section 4999 of the
Code or any successor thereto, then the following provisions shall apply:

 

(i)            If the Parachute Payment, reduced by the sum of (1) the Excise
Tax and (2) the total of the federal, state, and local income and employment
taxes payable by Executive on the amount of the Parachute Payment which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, Executive shall be entitled to the full benefits payable under this
Agreement.

 

21

--------------------------------------------------------------------------------


 

(ii)           If the Threshold Amount is less than (x) the Parachute Payment,
but greater than (y) the Parachute Payment reduced by the sum of (1) the Excise
Tax and (2) the total of the federal, state, and local income and employment
taxes on the amount of the Parachute Payment which are in excess of the
Threshold Amount, then the Parachute Payment shall be reduced (but not below
zero) to the extent necessary so that the sum of all Parachute Payments shall
not exceed the Threshold Amount.  In such event, the Parachute Payment shall be
reduced in the following order:  (1) cash payments not subject to Section 409A
of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits.
 To the extent any payment is to be made over time (e.g., in
installments, etc.), then the payments shall be reduced in reverse chronological
order.

 

(b)   For the purposes of this Section 19, “Threshold Amount” shall mean three
times Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by Executive with respect to such excise tax.

 

(c)   The determination as to which of the alternative provisions of
Section 19(a) shall apply to Executive shall be made by a certified public
accounting firm of national reputation reasonably selected by the Employer. 
Executive and the Employer shall provide the accounting firm with all
information which any accounting firm reasonably deems necessary in computing
the Threshold Amount. For purposes of determining which of the alternative
provisions of Section 19(a) shall apply, Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of Executive’s residence on the
Termination Date, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.  Any
determination by the accounting firm shall be binding upon the Employer and the
Executive.

 

20.   Section 409A.

 

(a)           Anything in this Agreement to the contrary notwithstanding, if at
the time of Executive’s separation from service within the meaning of
Section 409A of the Code, the Employer determines that Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that Executive becomes entitled to under this
Agreement on account of Executive’s separation from service would be considered
deferred compensation subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
(6) months and one day after Executive’s separation from service, or
(B) Executive’s death.  If any such delayed cash payment is otherwise payable on
an installment basis, the first payment shall include a catch-up payment
covering amounts that would otherwise have been paid during the six-month period
but for the application of this provision, and the balance of the installments
shall be payable in accordance with their original schedule.  Any payments
delayed pursuant to this Section 20(a) shall bear interest during the period of
such delay at the simple rate of 5% per annum.

 

22

--------------------------------------------------------------------------------


 

(b)           The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c)           To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

(d)           The Employer makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

 

21.   Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter. The parties hereto shall not be liable or bound to any other
party in any manner by any representations, warranties or covenants relating to
such subject matter except as specifically set forth herein.

 

22.   Section Headings. Section headings used in this Agreement are included for
convenience of reference only and will not affect the meaning of any provision
of this Agreement.

 

23.   Board Approval.  The Employer represents that the Board (or the
Compensation Committee thereof) has approved the economic terms of this
Agreement.

 

[Remainder of page intentionally left blank]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
written above.

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name: Andrew S. Levine

 

 

Title: Chief Legal Officer

 

 

 

/s/ Stephen L. Green

 

 

Stephen L. Green

 

 

 

24

--------------------------------------------------------------------------------


 

Exhibit A

 

Deferred Compensation Agreement

 

--------------------------------------------------------------------------------